    Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 VICTORIA DIVISION
                                                           )
STATE OF TEXAS,                                            )
       Plaintiff,                                          )
                                                           )
               v.                                          )
                                                                     Case No. 6:21-cv-0003-DBT
UNITED STATES OF AMERICA, et al.,                          )
                                                           )
       Defendants,                                         )
FIEL Houston, et al.,                                      )
                                                           )
       Defendants-Intervenors,                             )

                            DECLARATION OF LAWRENCE J. JOSEPH

       I, Lawrence J. Joseph, hereby declare and state as follows:

       1.      I am over the age of 21 years and competent to make this declaration pursuant to

28 U.S.C. § 1746. I have not been convicted of a felony or a crime of dishonesty.

       2.      I reside in McLean, Virginia.

       3.      In the above-captioned action, I am the counsel for movant and potential amicus

curiae Immigration Reform Law Institute (“IRLI”).

       4.      In my capacity as IRLI’s counsel, on February 9, 2021, I visited the Department of

Homeland Security (“DHS”) website, dhs.gov, from which I visited the press-release page of that

website, where I located the page captioned “Acting Secretary of DHS Directs a Review of

Immigration Enforcement Practices and Policies” and dated January 20, 2021, which announces

release of the of the memorandum (the “January 20 Memorandum”) challenged in the above-

captioned action. That page is available at https://www.dhs.gov/news/2021/01/20/acting-

secretary-dhs-directs-review-immigration-enforcement-practices-and-policies# (last visited Feb.

9, 2021).

       5.      From the page for the press release for the January 20 Memorandum, I downloaded


                                                1
    Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 2 of 7




a PDF copy of the January 20 Memorandum from a link that my internet browser identified as

https://www.dhs.gov/publication/memorandum-acting-secretary-pekoske-immigration-

enforcement-policies (last visited Feb. 9, 2021).

       6.      Using Adobe Acrobat Pro DC (version 2020.013.20074), I opened the PDF copy

of the January 20 Memorandum that I downloaded on February 8, 2021 and viewed the document’s

“Properties” under the “File” menu. Those Properties indicate the document’s author as

“Olavarria, Esther M. EOP/WHO”. I saved a screenshot of the Properties to PDF, a true and correct

copy of the screenshot (rotated 90 degrees to fit the page) is attached hereto as Exhibit A.

       7.      Using Adobe Acrobat Pro DC (version 2020.013.20074), I opened the PDF copy

of the January 20 Memorandum that I downloaded on February 9, 2021 and viewed the document’s

“Properties” under the “File” menu. Those Properties are completely blank. I saved a screenshot

of the Properties to PDF, a true and correct copy of the screenshot (rotated 90 degrees to fit the

page) is attached hereto as Exhibit B.

       8.      I noticed DHS’s removal of the January 20 Memorandum’s “Properties” because I

attempted to create a single screenshot exhibit to match the date of the filing of this declaration

and the accompanying Memorandum. The February 8 and February 9 copies of the January 20

Memorandum and the two screenshot exhibits to this declaration have remained in my exclusive

possession and control from the time I downloaded or created them to the time I finalized this

declaration for filing in the above-captioned action.

I declare under penalty of perjury that the foregoing is true and correct. and that, if called as a

witness, I would be competent to testify thereto. Executed on this 9th day of February 2021.




                                                    2
Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 3 of 7




                                   /s/ Lawrence J. Joseph
                                  Lawrence J. Joseph
                                   Counsel of Record
                                  D.C. Bar No. 464777 (admitted pro hac vice)
                                  1250 Connecticut Av NW, Ste 700-1A
                                  Washington, DC 20036
                                  Tel: 202-669-5135
                                  Fax: 202-318-2254
                                  Email: ljoseph@larryjoseph.com




                                  3
Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 4 of 7




                             EXHIBIT A
Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 5 of 7
Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 6 of 7




                             EXHIBIT B
Case 6:21-cv-00003 Document 72-4 Filed on 02/09/21 in TXSD Page 7 of 7
